        Case 3:17-cv-06748-WHO Document 204 Filed 05/11/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: May 11, 2020               Time: 1 hour, 19 minutes    Judge: WILLIAM H. ORRICK
                                  10:01 a.m. to 11:20 a.m.
 Case No.: 17-cv-06748-WHO        Case Name: Di-az v. Tesla, Inc.



Attorneys for Plaintiff: Lawrence Organ, Bernard Alexander, and Cimone AnnMarie Nunley
Attorneys for Defendant: Tracey Kennedy and Patricia Jeng

 Deputy Clerk: Jean Davis                              Court Reporter: Ruth Levine Ekhaus


                                        PROCEEDINGS

Pretrial conference conducted via video conference. The June 8 trial date will remain in place,
although it is extremely likely that the trial will need to be continued as a result of the public
health emergency pandemic. By May 15, 2020, the Court will advise counsel whether the matter
will go forward as scheduled or will be continued to September 28, 2020. In the latter event, a
further pretrial conference is set for August 31, 2020 at 2 p.m. The total trial time allowed is 12
hours per side, including opening and closing.

The Court summarizes tentative opinions regarding the motions in limine. Argument of counsel
heard. A written order will follow.
